Citation Nr: 0500267	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-18 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for urinary frequency 
claimed as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from March 1987 to 
March 1990, from January to March 1991, and from July to 
October 1991.  His latter period of active service was in 
Southwest Asia in support of Operation Desert Shield/Desert 
Storm.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 1998 and January 1999 rating decisions 
by the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A September 1998 
decision, in part, denied service connection for urinary 
frequency claimed as due to undiagnosed illness.  A January 
1999 decision granted service connection for myofascial pain 
syndrome as due to undiagnosed illness; an initial evaluation 
of 10 percent was assigned for that disorder.  Thereafter, 
the Board remanded the case to the RO in December 2000 for 
additional development of the record.  

A February 2003 rating decision of the RO, in part, increased 
the rating, from 10 percent to 20 percent, for the veteran's 
service-connected myofascial pain syndrome due to undiagnosed 
illness, retroactively effective from the date of service 
connection.  Since that increase was not a complete grant of 
benefits, that issue remained in appellate status.  See, AB 
v. Brown, 6 Vet. App. 35 (1993)

The Board issued a decision in July 2003 that denied an 
initial rating in excess of 20 percent for myofascial pain 
syndrome.  As well, the Board remanded for additional 
development the issue of service connection for urinary 
frequency, claimed as due to undiagnosed illness.  The case 
has been returned to the Board for continuation of appellate 
review.  


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater of 
operations.

2.  There is no competent medial evidence linking the 
veteran's complaints of urinary frequency with military 
service.


CONCLUSION OF LAW

An undiagnosed illness manifested by urinary frequency was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

No urinary tract disorders were complained of or noted in 
service medical records.  On service department medical 
histories prepared in March 1990, February 1991, July 1991 
and October 1991, the veteran denied painful or frequent 
urination.  A general physical examination, performed in 
March 1990, and another performed in October 1991, showed no 
genitourinary defects.  A urinalysis performed in March 1990 
was unremarkable.

A VA examination for the purpose of compiling a Persian Gulf 
War Registry was performed in December 1994.  The veteran 
denied dysuria, but admitted to occasional nocturia.  No 
reference was made to genitourinary defects on physical 
examination.  

A February 1997 VA clinical note indicates that the veteran 
reported urinary frequency since 1991.  According to a VA 
treatment entry of April 1997, there had been some 
improvement in urinary frequency.

A VA genitourinary examination was performed in July 1997.  
The veteran related that he experienced feelings of urgency, 
frequency and nocturia and indicated he had been having these 
symptoms for about a year.  He gave a history of being 
treated for gonorrhea twice in 1988 and 1989 and for 
Chlamydia once in 1990.  The examiner noted that a 
urinalysis, performed in February 1997, had been negative.  
Serum electrolytes at the time disclosed that blood urea 
nitrogen was 17 and that creatinine was 0.8.  The assessment 
was that the veteran had urinary symptoms of frequency and 
urgency.  No specific genitourinary clinical entity was 
diagnosed.  

The examiner recommended a repeat urinalysis with culture to 
rule out any urinary tract infection.  If that were negative, 
it was the examiner's recommendation that a urethral culture 
be obtained and that the veteran be screened for sexually 
transmitted diseases.  An addendum note from the examiner 
indicates that the veteran failed to report for a urinalysis 
and for a culture and screening scheduled for September 1997.  

A November 1997 progress note from a VA physician's assistant 
relates the veteran's complaint of frequency of urination and 
foul-smelling urine.  It was noted the veteran had been 
taking Risperdol.  The examiner, upon consulting the 
Physician's Desk Reference, pointed out that a side effect of 
Risperdol is increased urination.  Also noted was the 
veteran's history of sexually transmitted diseases referenced 
above.  The examiner remarked that he was unsure of the 
significance of the veteran's urinary tract symptoms.  The 
veteran was to be referred to the urology service and to be 
seen again after three months.  Subsequent VA clinical 
notations of 1998 do not indicate the veteran presented at 
the urology clinic.  

The Board's July 2003 remand directed that an examination be 
scheduled to determine the etiology of the veteran's claimed 
urinary frequency, to include whether urinary frequency was 
attributable to an undiagnosed illness.  An April 2004 letter 
from VA's Appeals Management Center advised the claimant that 
arrangements would be made for an examination in connection 
with his claim for service connection for urinary frequency.  
He failed to report for an examination scheduled for June 
2004.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letters dated in 
July 2001, October 2002 and August 2003 of procedural 
developments regarding his claim.  Cumulatively, these 
letters advised that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The claimant 
has not identified records from non-VA medical sources that 
must be obtained.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOC's what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letters of July 2001, October 2002 
and August 2003, which was after the RO's September 1998 
decision denying service connection for urinary frequency 
claimed as due to undiagnosed illness.  Because VCAA notice 
in this case was not provided to the appellant prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  But in Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
most recent SSOC in July 2004 (wherein the RO readjudicated 
the claim in light of the additional evidence received since 
the initial rating decision and SOC).  The VCAA notice also 
was provided prior to recertifying the claimant's appeal to 
the Board.  And the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  In this regard, he even an 
additional 60 days after the issuance of the July 2004 SSOC 
to submit additional evidence before his records were 
returned to the Board.  

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the VCAA notice letters of 
July 2001, October 2002 and August 2003 that were provided to 
the claimant do not contain the precise language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claims.  The VCAA letters requested him to 
provide or identify any evidence to support his claim for 
service connection for urinary frequency claimed as due to 
undiagnosed illness.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

The veteran maintains that he has urinary frequency stemming 
from an undiagnosed condition attributable to his military 
service in the Persian Gulf.  He claims that he was exposed 
to petrochemical smoke in the Persian Gulf, from sources such 
as burning oil wells, phosphorus kerosene heaters, and 
burning human excrement.  

A review of the evidence shows that service medical records 
are completely negative for urinary tract symptoms or 
disorders.  The first documented complaint of urinary tract 
symptoms was during 1997, more than five years after the 
veteran had completed military service.  

VA clinicians in 1997 suggested various causes of the 
veteran's urinary tract symptoms, although no definite 
genitourinary tract disorder was diagnosed at the time.  In 
view of the uncertainty about the etiology of the veteran 
urinary tract symptoms, further tests were recommended at the 
time, but the veteran did not report for the recommended 
testing.  

In fulfillment of its duty to assist and pursuant to the 
Board's remand, VA scheduled the veteran for a genitourinary 
examination in June 2004 to determine the etiology and 
character of his claimed urinary frequency.  The veteran 
failed to report for the scheduled examination, which might 
well have shed light on any potential relationship between 
the reported urinary frequency for which he seeks service 
connection and his service in the Persian Gulf.  
In the absence of that helpful information which could have 
been gleaned from such a VA examination, the Board must 
adjudicate his claim based on the evidence already of record, 
which is insufficient to grant his appeal.  See 38 C.F.R. 
§ 3.655.

The veteran has provided no medical evidence that his 
reported urinary frequency is due to a chronic undiagnosed 
illness attributable to Persian Gulf service.  At bottom, the 
veteran's assertions are the only evidence linking urinary 
frequency, claimed as due to an undiagnosed illness, to any 
incidents or events of military service.  And his 
unsubstantiated allegations amount to opinions about matters 
of medical causation.  There no indication from the record, 
though, that he has any medical training or expertise.  So as 
a layman, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For all the foregoing reasons, the claim for service 
connection for an undiagnosed illness manifested by urinary 
frequency must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for an undiagnosed illness manifested by 
urinary frequency is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


